Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 21 January 2022.  Claims 1, 5-9, and 13-17, and 21-26 were amended. Claims 18 was canceled. Claims 1, 5-9, 13-17, and 21-26 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-9, 13-17, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "keyed data" in line 25. It is not clear if this is the same “keyed data” from line 19 or different. For the purposes of examination, the element in line 25 will be interpreted as “the keyed data.” Independent claims 9 and 17 also contain this unclear element. Appropriate correction is required. Independent claims 5-8, 13-16, and 21-26 inherit this deficiency. 
Claims 5, 13, and 21 recite the limitation "the second user" in in their respective third lines. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the element will be interpreted to state “a second user.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-9, 13-17, and 21-26 are rejected under 35 USC § 101
Step 2A Prong One: Claims 1, 5-9, 13-17, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
determining … the measurement of the user by presenting a plurality of visual stimuli and obtaining feedback data that represents one or more responses of the user … to the presentation of the plurality of visual stimuli;
collecting … data that represents a most recent diagnosis for the user by a medical professional …;
 
determining … a treatment recommendation for the user based on the … determined and collected data.
Therefore, the claim as a whole is directed to “recommending treatment based on information collected about a patient,” which is an abstract idea because it is a mental process. “Recommending treatment based on information collected about a patient” is considered to be is a mental process because it is a concept capable of being performed in the human mind (including an observation, evaluation, judgment, opinion). A medical professional can recommend treatment to a patient, based on data related to that patient’s health, without the aid of a computer.
Step 2A Prong Two: This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
storing, in one or more hardware storage devices, one or more first data structures generated by a first user device that include fields structuring data that represents a measurement of the user, wherein the measurement represents one or more responses of the user to a presentation of a plurality of visual stimuli by a software application configured to execute on the first user device,
one or more processors;
a display of the first user device
storing, in the one or more hardware storage devices, one or more second data structures that include fields structuring … with each data structure further including keyed data that identifies the user;
processing, by the one or more processing devices, the one or more first data structures and the one or more second data structures; 
identifying, by the one or more processing devices and based on the processing, a structure of the one or more first data structures and the one or more second data structures, 
identifying, by the one or more processing devices and based on identified structures, the keyed data in the one or more first data structures and the one or more second data structure;
correlating, by the one or more processing devices, the one or more first data structures with the one or more second data structures based on the keyed data that identifies the user; 
extracting, by the one or more processing devices, from the correlated data, data representing (i) the measurement of the user indicative of current symptom of a psychiatric disorder determined by a software application and (ii) the most recent diagnosis for the user from the one or more second data structures;
generating, by the one or more processing devices, an input data structure based on the extracted data representing (i) the measurement of the user indicative of current symptom of the psychiatric disorder determined by the software application and (ii) the most recent diagnosis for the user from the one or more second data structures, for input to a machine learning model that is trained to predict psychiatric treatment recommendations for the user; 
obtaining, by the one or more processing devices, output data generated by the machine learning model based on the machine learning model's processing of the input data structure;
generating, by the one or more processing devices, a rendering data structure that includes fields structuring data that represents rendering data that, when rendered by a user device, causes the user device to display a dashboard that displays the treatment recommendation for the user based on the output data generated by the machine learning model; and 
providing, by the one or more processing devices, the rendering data structure to a second user device that is different than the first user device, wherein the second user device is configured to render the rendering data to output the patient dashboard on the display of the second user device.
These additional elements including the machine learning model (and its associated steps), the data structures (and their associated steps), and the one or more processors and user devices amount to merely including instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements including the machine learning model (and its associated steps), the data structures (and their associated steps), and the one or more processors and user devices amount to merely including instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). None of these additional elements are sufficient to make the claims amount to significantly more than the judicial exception. Accordingly, claim 1 is ineligible.

Dependent claim 5, 25, and 26 merely further limits the abstract idea and is thereby considered to be ineligible.
Dependent claims 6 and 8 further recite the additional elements that amount to merely including instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)). Similar to the discussion of claim 1 above, this type of additional element does not integrate the abstract idea into practical application. Further, these additional elements fail to amount to significantly more than the judicial exception. Accordingly, claims 6 and 8 are ineligible.
Dependent claim 7 further recite the additional elements that do no more than generally link the use of a judicial exception to a particular technological environment or field of use (that of machine learning) (see MPEP 2106.05(h)). Similar to the discussion of claim 1 above, this type of additional element does not integrate the abstract idea into practical application. Further, these additional elements fail to amount to significantly more than the judicial exception.  Accordingly, claim 7 is ineligible.
Claims 9, 13-17, and 21-24 are parallel in nature to claims 1 and 5-8. Accordingly claims 9-24 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-9, 13-17, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Moturu (U.S. 2018/0096740) in view of Vaughan (U.S. 2019/0019581).

Regarding claim 1, Moturu discloses a computer-implemented method for generating measurement-informed psychiatric treatment recommendations for a user, the method comprising:
storing, in one or more hardware storage devices (See Moturu [0077] the components of the system can be distributed across cloud-based computing systems. System includes multiple databases.), one or more first data structures generated by a first user device that include fields structuring data that represents a measurement of the user (See Moturu [0025] system can collect data relating to usage of internet-enabled mobile computing devices (including social network and application usage). This includes data relate to mobile device usage and patient medical status (i.e. patient status can include symptoms). [0030] the system can collect patient digital behavior data on a mobile device. The data collected includes any suitable information relevant to efficiently and/or accurately providing diagnostic results or treatment recommendations to a patient. [0017] the system can be used for psychiatric and behavioral disorders. Therefore, the system can collect patient symptom information related to a psychiatric disorder.); 
storing, in the one or more hardware storage devices, one or more second data structures that include fields structuring data that represents a most recent diagnosis for the user by a medical professional (See Moturu [0042] the system can collect data regarding medical status analyses, which includes the “care providers' actual diagnosis”. [0077] the system can employ one or multiple data structures.), with each data structure further including keyed data that identifies the user (See Moturu [0030] the log of use data set collected by the system is “associated with a user.” Therefore, the data collected by the system is necessarily associated (i.e. “keyed”) with a particular patient.);
processing, by the one or more processing devices, the one or more first data structures and the one or more second data structures (See Moturu [0030] “Patient digital behavior data preferably indicates digital behaviors with correlations to medical status (e.g. diagnostic information).” The system searches for correlations between the different data sets. [0046] the system output can include “correlations between digital behavior data and conditions.” See also [0047].); 
identifying, by the one or more processing devices and based on the processing, a structure of the one or more first data structures and the one or more second data structures (See Moturu [0054] the system identifies correlations between digital behavior data and medical statuses and identifies a medical status of a patient.), 
identifying, by the one or more processing devices and based on identified structures, the keyed data in the one or more first data structures and the one or more second data structure (See Moturu [0030] the log of use data set collected by the system is “associated with a user.” Therefore, the data collected by the system is necessarily associated (i.e. “keyed”) with a particular patient.);
correlating, by the one or more processing devices, the one or more first data structures with the one or more second data structures based on the keyed data that identifies the user (See Moturu [0030] “Patient digital behavior data preferably indicates digital behaviors with correlations to medical status (e.g. diagnostic information).” The system searches for correlations between the different data sets. [0046] the system output can include “correlations between digital behavior data and conditions.” [0054] correlations between the data can be used as part of the input for the machine learning system.); 
extracting, by the one or more processing devices, from the correlated data, data representing (i) the measurement of the user indicative of current symptom of a psychiatric disorder determined by a software application and (ii) the most recent diagnosis for the user from the one or more second data structures (See Moturu [0047] the system generates medical status analyses based on the collected datasets. Extracting the data from storage is required for the system to perform any analysis on it, and therefore this disclosure meets broadest reasonable interpretation of this element.);
generating, by the one or more processing devices, an input data structure based on the extracted data representing (i) the measurement of the user indicative of current symptom of the psychiatric disorder determined by the software application and (ii) the most recent diagnosis for the user from the one or more second data structures, for input to a machine learning model that is trained to predict psychiatric treatment recommendations for the user (See Moturu [0054] the system can include a machine learning model used to generate the patient medical status (This same paragraph gives “a treatment recommendation” as an example of patient medical status). Further, for the data to be fed into the machine learning model, it must necessarily be formatted in a way that would allow the machine learning model to analyze it. In this part of the process (block s130), the system uses the correlations between the behavior data and medical statuses (this includes the data collected in [0017], [0025], [0030], and [0042]) to perform the analysis. One version of this analysis includes the machine learning model. Therefore, the data collected earlier is used in the machine learning model.); 
obtaining, by the one or more processing devices, output data generated by the machine learning model based on the machine learning model's processing of the input data structure (See Moturu [0054] the system can obtain results (i.e. output data) from the machine learning model.); 
determining, by the one or more processing devices, a treatment recommendation for the user based on the output generated by the machine learning model (See Moturu [0054] block s130 of the process, which can be performed using machine learning, identifies “a medical status of a patient (e.g., a diagnosis, a treatment recommendation, etc.).” Therefore, the system can determine a treatment recommendation based on the output of a machine learning model.);
generating, by the one or more processing devices, a rendering data structure that includes fields structuring data that represents rendering data that, when rendered by a user device, causes the user device to display a dashboard that displays the treatment recommendation for the user based on the output data generated by the machine learning model (See Moturu [0068] the system can present the results to the user. Fig. 5 shows that the presentation of the results can include displaying the results on the user device.); and 
providing, by the one or more processing devices, the rendering data structure to a second user device that is different than the first user device, wherein the second user device is configured to render the rendering data to output the patient dashboard on the display of the second user device (See Moturu [0079] this paragraph discloses the use of additional mobile devices that can be used to promote the medical status ([0068] promoting the medical status includes presenting the results on a display) to care providers, users, and any other suitable entity.).
Moturu does not disclose:
wherein the measurement represents one or more responses of the user to a presentation of a plurality of visual stimuli by a software application configured to execute on the first user device;
determining, by one or more processing devices, the measurement of the user by presenting a plurality of visual stimuli for output on a display of the first user device and obtaining feedback data that represents one or more responses of the user of the first user device to the presentation of the plurality of visual stimuli;
Vaughan teaches:
wherein the measurement represents one or more responses of the user to a presentation of a plurality of visual stimuli by a software application configured to execute on the first user device (See Vaughan [0260] the user can be evaluated through structured interactions. “For example, the subject may be asked to play a game such as a computer game, and the performance of the subject on the game may be used to evaluate one or more features of the subject. The subject may be presented with one or more stimuli (e.g., visual stimuli presented to the subject via a display).” The response of the subject to the stimuli may be used to evaluate the subject's features. The system can use the user’s response to the visual stimulations as part of evaluating the user.);
determining, by one or more processing devices, the measurement of the user by presenting a plurality of visual stimuli for output on a display of the first user device (See Vaughan [0260] the user can be evaluated through structured interactions. “For example, the subject may be asked to play a game such as a computer game, and the performance of the subject on the game may be used to evaluate one or more features of the subject. The subject may be presented with one or more stimuli (e.g., visual stimuli presented to the subject via a display).”) and obtaining feedback data that represents one or more responses of the user of the first user device to the presentation of the plurality of visual stimuli (See Vaughan [0260] “the response of the subject to the stimuli may be used to evaluate the subject's features.” The system can user the user’s response to the visual stimulations as part of evaluating the user. [0222] “Thus, as a subject participates in the diagnostic tests, the subject's feature value for each evaluated feature (e.g., subject's answer to a question) can be queried against the assessment model to identify the statistical correlation, if any, of the subject's feature value to one or more screened behavioral, neurological or mental health disorders.”);
The system of Vaughan is applicable to the disclosure of Moturu as they both share characteristics and capabilities, namely, they are directed to determining a plurality of behavioral, neurological or mental health disorders using digital information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moturu to include visual stimuli as taught by Vaughan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu in order to evaluate the subject’s features through structured interactions (See Vaughan [0260]).

Regarding claim 5, Moturu in view of Vaughan discloses the method of claim 1 as discussed above. Moturu further discloses a method, wherein:
the most recent diagnosis is based on one or more electronic medical records of the user (See Moturu [0042] the system can collect data from electronic health records, which includes the “care providers' actual diagnosis”.) and wherein a second user is a physician (See Moturu [0079].).

Regarding claim 6, Moturu in view of Vaughan discloses the method of claim 1 as discussed above. Moturu further discloses a method, comprising:
obtaining, based on the first data structures information indicative of a potential treatment (See Moturu [0066].).

Regarding claim 7, Moturu in view of Vaughan discloses the method of claim 6 as discussed above. Moturu further discloses a method, comprising:
generating a training data item, for training the machine learning model, based on the first data structures, the second data structures, and the information indicative of potential treatment (See Moturu [0054] the method can include training the machine learning model. For a machine learning model to be effective, it must be trained using similar types of data that will eventually be its input. See also [0055].).

Regarding claim 8, Moturu in view of Vaughan discloses the method of claim 1 as discussed above. Moturu further discloses a method, wherein:
the dashboard displays information indicative of the measurement of the user (See Moturu [0073] the system can provide a patient medical report. This report includes the digital behavior data and other data collected by the system.), one or more software applications used to obtain the information indicative of the measurement of the user (See Moturu [0073] the report can include reasoning components (sources of data used in determining components of the medical status analysis).), and one or more treatment recommendations (See Moturu [0073] the report can include therapeutic intervention recommendations.).

Regarding claim 9, Moturu in view of Vaughan discloses the method of claim 1 as discussed above. Claim 9 recites a system that performs a method that is substantially similar to the method of claim 1. Therefore, claim 9 is rejected based on the same analysis of claim 1.

Regarding claim 13, Moturu in view of Vaughan discloses the system of claim 9 as discussed above. Moturu further discloses a system, wherein:
wherein the most recent diagnosis is based on one or more electronic medical records of the user (See Moturu [0042] the system can collect data from electronic health records, which includes the “care providers' actual diagnosis”.), and wherein the second user is a physician (See Moturu [0079].).

Regarding claim 14, Moturu in view of Vaughan discloses the system of claim 9 as discussed above. Moturu further discloses a system, the operations comprising:
generating a training data item, for training the machine learning model, based on the first data structures, the second data structures, and the information indicative of potential treatment (See Moturu [0054] the method can include training the machine learning model. For a machine learning model to be effective, it must be trained using similar types of data that will eventually be its input. See also [0055].).

Regarding claim 15, Moturu in view of Vaughan discloses the system of claim 14 as discussed above. Moturu further discloses a system, the operations comprising:
generating, by the server of the cloud-based patient monitoring system, a training data item, for training the machine learning model, based on the (i) data that represents the measurement of the current patient symptom of the psychiatric disorder, (ii) the most recent diagnosis for the current patient symptoms, and (iii) the potential treatment from the digest (See Moturu [0054] the method can include training the machine learning model. Machine learning models use as part of their training data that if of the same type that it will eventually use.).

Regarding claim 16, Moturu in view of Vaughan discloses the system of claim 9 as discussed above. Moturu further discloses a system, wherein:
the dashboard displays information indicative of the measurement of the user (See Moturu [0073] the system can provide a patient medical report. This report includes the digital behavior data and other data collected by the system.), one or more software applications used to obtain the information indicative of the measurement of the user (See Moturu [0073] the report can include reasoning components (sources of data used in determining components of the medical status analysis).), and one or more treatment recommendations (See Moturu [0073] the report can include therapeutic intervention recommendations.).

Regarding claim 17, Moturu in view of Vaughan discloses the method of claim 1 as discussed above. Claim 17 recites a non-transitory computer-readable medium storing software comprising instructions that perform a method that is substantially similar to the method of claim 1. Therefore, claim 17 is rejected based on the same analysis of claim 1.

Regarding claim 21, Moturu in view of Vaughan discloses the computer readable medium of claim 17 as discussed above. Moturu further discloses a computer readable medium, wherein:
wherein the most recent diagnosis is based on one or more electronic medical records of the user (See Moturu [0042] the system can collect data from electronic health records, which includes the “care providers' actual diagnosis”.), and wherein the second user is a physician (See Moturu [0079].).

Regarding claim 22, Moturu in view of Vaughan discloses the computer readable medium of claim 17 as discussed above. Moturu further discloses a computer readable medium, the operations comprising:
obtaining, based on the first data structures, information indicative of a potential treatment (See Moturu [0066].).

Regarding claim 23, Moturu in view of Vaughan discloses the computer readable medium of claim 22 as discussed above. Moturu further discloses a computer readable medium, wherein:
generating a training data item, for training the machine learning model, based on the first data structures, the second data structures, and the information indicative of potential treatment (See Moturu [0054] the method can include training the machine learning model. For a machine learning model to be effective, it must be trained using similar types of data that will eventually be its input. See also [0055].).

Regarding claim 24, Moturu in view of Vaughan discloses the computer readable medium of claim 17 as discussed above. Moturu further discloses a computer readable medium, wherein:
the dashboard displays information indicative of the measurement of the user (See Moturu [0073] the system can provide a patient medical report. This report includes the digital behavior data and other data collected by the system.), one or more software applications used to obtain the information indicative of the measurement of the user (See Moturu [0073] the report can include reasoning components (sources of data used in determining components of the medical status analysis).), and one or more treatment recommendations (See Moturu [0073] the report can include therapeutic intervention recommendations.).

Regarding claim 25, Moturu in view of Vaughan discloses the method of claim 1 as discussed above. Moturu does not further disclose a method, wherein:
the plurality of visual stimuli include a sequence of images displayed on the first user device.
Vaughan teaches:
the plurality of visual stimuli include a sequence of images displayed on the first user device (See Vaughan [0260] “The subject may be presented with one or more stimuli (e.g., visual stimuli presented to the subject via a display).”).
The system of Vaughan is applicable to the disclosure of Moturu as they both share characteristics and capabilities, namely, they are directed to determining a plurality of behavioral, neurological or mental health disorders using digital information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moturu to include visual stimuli as taught by Vaughan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu in order to evaluate the subject’s features through structured interactions (See Vaughan [0260]).

Regarding claim 26, Moturu in view of Vaughan discloses the method of claim 1 as discussed above. Moturu further discloses a method, wherein obtaining feedback data that represents one or more responses of the user of the first user device to the presentation of the plurality of visual stimuli comprises:
 obtaining data representing (i) a user interaction with the plurality of visual stimuli or (ii) a user biometric response to the plurality of visual stimuli.
Vaughan teaches:
obtaining data representing (i) a user interaction with the plurality of visual stimuli or (ii) a user biometric response to the plurality of visual stimuli (See Vaughan [0260] (The subject may be asked to perform a certain task (e.g., subject may be asked to pop bubbles with his or her fingers), and the response of the subject to the request or the ability of the subject to carry out the requested task may be used to evaluate to the subject's features.”).
The system of Vaughan is applicable to the disclosure of Moturu as they both share characteristics and capabilities, namely, they are directed to determining a plurality of behavioral, neurological or mental health disorders using digital information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moturu to include visual stimuli as taught by Vaughan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu in order to evaluate the subject’s features through structured interactions (See Vaughan [0260]).

Response to Arguments
Applicant's arguments filed 21 January 2022, with respect to the 35 U.S.C. 101 rejection of the claims, have been fully considered but they are not persuasive. Applicant argues that because a human mind cannot perform the recited claim elements (e.g. writing to physical memory) and therefore the claims cannot be considered to recite a mental process. (See Applicant Remarks page 15). This is not persuasive because claims “can recite a mental process even if they are claimed as being performed on a computer.” (See MPEP 2106.04(a)(2)(III)(c)). Merely reciting the use of a generic computer (or generic computer functions) to perform a mental process does not preclude the claim from reciting a mental process, or necessarily integrate the claims into a practical application (see MPEP 2106.05(f)). The steps of writing the data to physical memory are not considered to be part of the mental process, but instead are considered to be additional elements. The claims recite the use of general-purpose computer functions and components to perform a mental process. 
The claims do recite a mental process and then recite generic computer functions and hardware to perform that mental process, which amounts to merely including instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea and fails to integrate it into a practical application (see MPEP 2106.05(f)). Therefore, the claims are rejected for being directed towards ineligible subject matter.

Applicant’s arguments, filed 21 January 2022, with respect to the rejection(s) of the claims under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues that Moturu in view of Vaughn does not disclose or make obvious the newly amended features in claim 1 (see Applicant Remarks page 17). This is not persuasive because Moturu does disclose the use of multiple data structures (see Moturu [0077]) that correlates digital and diagnostic data keyed to an individual to determine treatment recommendations (see Moturu [0030], [0046], [0047], and [0054]). Therefore, with the teachings of Vaughn, Moturu does disclose the elements of the claims as currently presented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Samec et al. (U.S. 2017/0323485) discloses a method and system for collections user data (including the user response to visual stimuli) and using that data to predict a user condition.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619